DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 30-49 are pending.
This action is Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-31, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21 of U.S. Patent No. 10,463,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ slightly in scope and terminology usage from propensity of event to deviation from normal which amount to obvious variants in claiming the same recognition. In addition, instant claim 30 is broader than patented claim 1. Thus, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the instant application, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Lastly, the system claims contain the same issues as the method only different statutory category covering a product operating the method patented as explained in the analysis prior.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32, 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "in the base mode".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “from a sensor” which renders the claim indefinite. It is unclear if this sensor is the same or different from claim 30 “a sensor” which the claim depends from. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Claim 32 recites the limitation "in the base mode".  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites “from a sensor” which renders the claim indefinite. It is unclear if this sensor is the same or different from claims 30 and 31 “a sensor”, which the claim depends from. This makes the metes and bounds of the claim unclear which renders the claim indefinite. In addition, it seems that claim 32 should depend from claim 30 not claim 31. Applicant should review and change if appropriate.
Claim 36 recites the limitation "in the base mode".  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites “from a sensor” which renders the claim indefinite. It is unclear if this sensor is the same or different from claim 30 “a sensor” which the claim depends from. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Claim 39 recites the limitation "in the base mode".  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "from the base mode to the advanced mode".  There is insufficient antecedent basis for this limitation in the claim.
Claims 42-44 46-48 have limitations of unlimited functionality to all means of a system which renders the claim indefinite. Applicant should amend the limitations “cause the system to” to read “cause the processor to”. This amounts to unlimited functional limitation, however, there is no clear-cut indication of how such functions are achieved.  How are the system components required and structured structured to allow for such functions? It must be from the processor itself. See MPEP 2173.05(g) Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. As such, the metes and bounds of the claim are not clear which renders the claim indefinite.
Claims 43-44 limitations “a sensor” render the claims indefinite. It is unclear if this sensor is the same or different from claim 42 “a sensor”, which the claim depends from. This makes the metes and bounds of the claim unclear which renders the claim indefinite. In addition, normally claim 44 would provisionally be objected to a duplicate claim of claim 43, but claim 44 depends directly from claim 43 so this amounts to indefiniteness as it is unclear what is being claimed by the doubly claimed limitations as in claim 44 there are now 3 instances of “a sensor”. Likely, applicant meant to claim something else here, maybe the features of method claim 32. If so, likewise, this claim should likely depend from the independent claim. For these additional reasons, the metes and bounds of the claim are unclear which renders the claim indefinite.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
The claims have been analyzed under the Mayo/Alice analysis. Consistent with the findings in the parent application, the claimed invention amounts to a practical application/significantly more than a judicial exception based on the inclusion of power regulations to improve the computer power management in neurological monitoring of a patient as present in the claimed invention.

Allowable Subject Matter
Claims 30-49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and with filing of terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: The art of record of record teaches similar concepts in processing neurological reflective signals using feature extraction and low power and high power modes (see US 20070287931, US 20050165323, US 7089059, US 5047930, US 6658287, as relied upon in the rejections of parent application 14954250 specifically the action mailed 1/28/2019), but the art of record fails to teach or suggest or make reasonably obvious the features recited including in response to determining that the first propensity meets the one or more specified criteria, using the processor to perform a second analysis of a second signal reflective of neurological activity of the subject subsequent in time to the first signal to estimate a second propensity for the subject to have the neurological event, including analyzing the second signal by a second set of feature extractors different from the first set of feature extractors, wherein the first analysis requires less processor power than the second analysis in combination with the other required features of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791